ORMOND, J.
— The evidence set out in the bill of exceptions, shows, that the slave in controversy was sold by the defendant in error, at a very reduced price, to one Sweet, in consideration that he should make her his wife, and emancipate her.
We must infer, from the statement on the record, that the bargain was tobe consummated in this State, where a marriage between a white and colored person would be illegal; and it was probably intended, that the parties should live together in a state of concubinage. As either would be in violation of the law of this State, morality, and public decency, the stipulation would be void; and by the parchase, Sweet acquired the absolute property in the slave, discharged from the performance of the condition.
It is a well established principle of law, that all contracts or agreements, which have for their object, any thing repugnant to justice, or against the general policy of the common law, or contrary to the provisions of any statute, are void. In the eloquent language of Lord Chief Justice Wilmot, in Collins v. Blantern, (2 Wilson 347) “ This is a contract to tempt a man to transgress the law; to do that which is injurious to the community: it is void by the common law; and the reason why the common law says such contracts are void, is for the public good: you shall not stipulate for iniquity. All writers upon our law agree in this: No polluted hands, shall touch the pure fountains of justice.”
The condition of the sale being clearly against law, and a gross violation of public decency, is absolutely void. The attempt here, is in effect, to recover back the slave, because this illegal condition has not been performed. This the law will not tolerate; where the contract is executed, and the parties to it are in pari delicto, the law will not interfere between them.
*451The plaintiffs in error, are purchasers From Sweet, for a valuable consideration, with notice (as appears from the record) of the illegal condition; the question therefore, is in effect the same, as if the suit was between the original parties to the transaction.
The question is presented in this Court, on an exception taken to the opinion of the court below, admitting evidence that Sweet had confessed, that he had followed the defendant in error, from Carolina to this State, for the purpose of cheating him out of the slave, under the false pretence, that he would make her his wife, and set her free. It does not appear, that the plaintiffs in error were apprized of these facts, nor is that at all important. Wheth-' er Sweet was acting in good or bad faith, in promising to do an act, which the law, public decency, and good morals alike forbid, cannot effect the question. It follows, from what has been said, that the court erred, in permitting the testimony to go to the jury.
It is difficult to resist the conclusion that the whole case does not appear on the record. What the law would be, in a case where the condition of a nominal sale of this character, was, to take the subject ofitto some other country, where such marriages were lawful, it is not necessary now to determine.
Let the judgment be reversed and the cause remanded.